Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Doug Gallagher on 7/25/2022.

The application has been amended as follows: 
1. (Currently Amended) A calibration bracket, comprising:
a base;
a stand assembly fixedly connected to the base in a horizontal plane parallel to ground; and
a beam assembly supported by the stand assembly, the beam assembly comprising a beam, the beam being configured to mount a calibration element and comprising a left beam portion, a right beam portion and a connecting portion, the connecting portion being supported by the stand assembly, the left beam portion being hinged connected to one end of the connecting portion, and the right beam portion being hinged connected to the other end of the connecting portion:
wherein the left beam and the right beam independently and hingedly move relative to the connecting portion in a plane perpendicular to the horizontal plane;
the beam assembly further comprising at least one supporting rod, the beam being connected to the at least one supporting rod;
two fixing blocks supported by the beam, the two fixing blocks being movable in the beam, each of the fixing blocks being configured to mount a small-sized calibration element, the two fixing blocks and the at least one supporting rod being capable of collaboratively supporting a large-sized calibration element, the two fixing blocks respectively fixing the large-sized calibration element from left and right ends, and the at least one supporting rod supporting the large-sized calibration element underneath the large-sized calibration element.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645